Title: To George Washington from Lewis Nicola, 23 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 23 May 1782
                        
                        I am this moment honoured with yours and am extremely unhappy that the liberty I have taken should be so
                            highly disagreable to your Excellency, tho I have met with a many severe misfortunes nothing has ever affected me so much
                            as your reproof. I flatter myself no man is more desirous to be governed by the dictates of true religion and honour,
                            & since I have erred I entreat you will attribute it more to weakness of judgment than corruptness of heart. No
                            man has entered into the present dispute with more zeal, from a full conviction of the justness of it, & I look on
                            every person who endeavours to disturb the repose of his country as a villain, if individuals disapprove of any thing in
                            the form of government they live under they have no other choice but a proper submission or to retire. The scheme I
                            mentioned did not appear to me in a light any way injurious to my country, rather likely to prove beneficial, but since I
                            find your sentiments so different from mine I shall consider myself as having been under a strong delusion, & beg
                            leave to assure you it shall be my future study to combate, as far as my abilities reach, every gleam of discontent.
                            Excuse the confusion of this occasioned by the distraction of my mind & permit me to subscribe myself with due
                            respect. Your Excellencies Most obedt Servant
                        
                            Lewis Nicola Col. Inv.
                        
                    